Title: To Thomas Jefferson from William Short, 18 October 1788
From: Short, William
To: Jefferson, Thomas



My Dear Sir
Turin Octob 18. 1788

I wrote you in a hurry from Geneva because I was forced to leave that place at a very short warning occasioned 1. by having been tricked by one voiturier and 2. by the necessity of taking another which then presented himself on the condition of my setting off in company with a carriage then getting ready. Both of these carriages were of two wheels each and two places. I was obliged to take one alone and consequently to pay much dearer. My agreement was to pay six louis from Geneva to Turin and to be fed and lodged. This is the common and the best mode on that route. My companions paid 4½ louis each. The pourboire of the voiturier and the tavern servants come to about 15.₶ more. In general the price is paid at the place of destination and consequently I sat out from Geneva without money. Unfortunately my voiturier set out without money also, so that he was obliged as he pretended to borrow on the road. This was a claim for augmenting the price as he insisted he should be obliged to repay louis d’ors at 20.₶ 8. of Piemont. He paid for me also two or three times the pourboire in the taverns, and pretended he paid much more than he really did. I mention this merely to shew that no opportunity is lost on that road as well as others of imposing as much as possible on travellers. In general this mode of travelling where one has a new bargain to make at every stop is disagreeable and must be expensive to a stranger. From Lyons to Geneva and Geneva here I have found that I paid much more than my companions, although I took every possible precaution. When one is alone he is still more dependent on the voituriers and consequently pays dearer. You know this is my case at present. Shippen and Rutledge  left this place about eight days before my arrival here which was the day before yesterday. I am served here by the same Valet de place which they had, and am confirmed in what I had reason to believe at Geneva, that their hurry was occasioned by a desire to overtake Mr. and Mrs. Paradise. Unfortunately they had left Turin the day S. and R. arrived. My letter from Villefranche mentioned that I had come that far in company with Mr. and Mrs. P., who were continuing their route for Bergamo. Until I found this solution it appeared odd that S. and R. should have waited for me as they pretend three weeks before they knew of my setting off, and leave me the moment they heard of my being in route. Letters which I found also poste restante at Lyons, written before they received mine from Villefranche, showed me the departure was more sudden than they expected. We shall probably meet at Milan.
At Geneva I should have done well I think at present to have made the tour of the lake and an excursion to Berne. But the advice of some travellers whom I saw there supported by a heavy snow which fell on the mountains the evening before my departure as well as some days previous decided me to make the best of my way into Italy. From Geneva the tops of the mountains were seen quite charged with snow, and from hence we see nothing else on those heights. Still the weather which was so menacing seven or eight days ago seems now to be clearing up.—I saw little, or rather nothing of the society of Geneva till the last day of my stay there. An accident brought me acquainted with a M. Picot a Professor the friend of Shippen and Rutledge. It is impossible to concieve more real kindness and hospitality than he shewed me. In spite of myself I was obliged to go with him and his family to a numerous assembly at a neighbouring country house, and to return and lodge with him. I was afterwards glad to have gone as I found the society perfectly easy and agreeable. I saw there several men of information from whom I acquired information on several subjects of which I wished to have some idea, and at the same time I had an opportunity to see the state and footing on which Society is at Geneva.
I was convinced there that the late revolution had had less influence than I imagined on Geneva as a place of education, and when I saw the different light in which Professors are viewed at Geneva from Paris and other parts of Europe and considered the importance of youth respecting and seeing respected those by whom they are to be taught, I had no hesitation in determining that  Geneva was to be preferred above any place I have yet seen. The price however is above what I should have supposed, a lads board and tuition will cost five louis a month, his clothes and pocket expences not included. On the whole a young man whilst at school from the first to the last age, viz from 12 to 19 or 20. will cost for board, tuition, clothes, pocket expences and every thing at the most 100 louis a year to be as well as they can be there, in general it cost something less.
In the hurry of setting off from Geneva not knowing what better to do with the letter for Mr. Tronchin, not having been able to make use of it as he was at some distance from town, and fearing it might possibly contain other subjects than merely a recommendation I left it with the tavern keeper where I staid who promised to forward it.—From Geneva I was five days and a half in route. We had good weather during three days, but very bad the day we passed the mountain, viz a great deal of rain and fog, so that the part of the journey from which for some time I had hoped the greatest degree of pleasure turned out the most disagreeable. It is an agreeable circumstance to follow so closely two water courses as you do in order to get to and leave Mt. Cenis. These certainly (as Addison said long ago) led to the first discovery of the passage. I consider Turin as the handsomest city I have seen in Europe on account of its regularity, but the brick architecture at least here has a disagreeable effect. The outside of the houses present to me in general an idea of being unfinished. Certainly the brick work in England and in America looks much more regular and polished on the surface. The internal architecture of the palace is much more agreeable, and where it is plaistered over on the outside produces a good effect. The ramparts furnish agreeable walks as you know, and on the whole I should consider Turin as to its local situation one of the most agreeable places I have seen. The fine plain in which it stands, its proximity to the mountains of which there is so fine a view and the river by which it is watered give it every advantage that can be desired.
I have been fortunate in being here at the same time with Lolli so famous for his performance on the violin. I heard him last night. His execution is really surprizing and seemed to astonish the inhabitants of Turin themselves. The theatre was well filled and with a brilliant company, though I was assured that much the most brilliant part of Turin was in the country as is the court at present. They are at Moncaglieri.

The Leyden gazette is not so generally found in the coffee houses as I had imagined. I have however seen the two first of this month, I think of the 4th. and 7th. They were lent me by a gentleman here.
I received much pleasure from your two letters received at Geneva of Sep. 20 and 24. Since that I have not heard from you, and indeed had no right to expect it after leaving Geneva. Be so good as to tell Pio I have never yet heard from him. I have written him twice. Until I get to Milan I cannot decide absolutely what will be my route. But when there I will write to you what it will be so as to enable me to have the pleasure of hearing from you as often as you can find time. I hope you do not doubt Sir of the real satisfaction it gives me. Be assured my dear Sir no body can possibly be more attached to you than Your friend & servant,

W Short

